No. 81-184
            IN THE SUPREME COURT OF THE STATE OF MONTAN




GERALD P. YETTER,
                       Plaintiff and Appellant,


GALLATIN COUNTY; RUTH B. STUCKEY,
Gallatin County Treasurer; LUCILLE
BRIDGES, et al.,
                       Defendants and Respondents.


Appeal from:   District Court of the Eighteenth Judicial District,
               In and for the County of Gallatin
               Honorable W. W. Lessley, Judge presiding.
Counsel of Record:
      For Appellant:
           Allen McAlear argued and Lawrence Swenson argued,
            Bozeman, Montana
      For Respondents:
           Donald E. White, County Attorney, Bozeman, Montana
           Berg, Coil, Stokes & Tollefsen, Bozeman, Montana
           Ben E. Berg argued, Bozeman, Montana
      For Amicus Curiae:
           Honorable Mike Greely, Attorney General, Helena, Montana


                             Submitted: March 1, 1982
                               Decided: May 17, 1982
Filed:   MAY 17 1982
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d            the       Opinion of
the Court.

           Gerald         Yetter        filed      an     action       in    the        Eighteenth

J u d i c i a l District.,         i n and     f o r G a l l a t i n County,            t o annul a

t a x deed.         L e e McDonald,        t h e t a x deed p u r c h a s e r , w a s g r a n t e d

summary j udgment, and Yetter a p p e a l s .

           The c o n t r o v e r s y i n t h i s c a s e c e n t e r s a r o u n d t h e 400-

a c r e G r e a t S p r i n g s Ranch l o c a t e d on t h e e d g e o f Lake Hebgen.

Gerald      Yetter         (hereinafter            "owner" )       has      owned       t-he   ranch

s i n c e 1960.        I n 1 9 7 5 h e l e a s e d t h e r a n c h and moved t o I d a h o .

H i s forwarding a d d r e s s a t t h e p o s t o f f i c e e x p i r e d i n 1976.

           The owner f a i l e d t o p a y t a x e s f r o m 1 9 7 5 t h r o u g h 1 9 7 8 ,

a n d o n J u l y 1 9 , 1 9 7 9 , Lee McDonald ( h e r e i n a f t e r " p u r c h a s e r " )

purchased t h e one m i l l i o n d o l l a r ranch f o r $4,085.79                          i n back

taxes.         The c o u n t y t r e a s u r e r i s s u e d t h e p u r c h a s e r a n a s s i g n -

ment o f t h e t a x s a l e c e r t - i f i c a t e s on t h a t d a t e .

           On J u l y       3,    1979,     the     purchaser        mailed         a    not.ice of

a p p l i c a t i o n f o r t a x d e e d t o t h e o w n e r ' s e x p i r e d West Yellow-

s t o n e p o s t o f f i c e box.          The same n o t i c e was p u b l i s h e d            for

two weeks commencing A u g u s t 1 4 , 1 9 7 9 .

           A     tax     deed     was     issued        by   the    county       treasurer          on

October         15,     1979,      based      on    the      purchaser's         affidavit          of

s e r v i c e of n o t i c e of a p p l i c a t i o n f o r t a x deed.

           A claim o f           t a x t i t l e was p u b l i s h e d b y t h e p u r c h a s e r

o n O c t o b e r 1 7 and 2 4 ,         1 9 7 9 , p u r s u a n t t o s e c t i o n 15-18-403,

MCH.

           I n t h e i n s t ~ a n t case t h e owner had no n o t i c e w h a t s o -

ever     that      his     ranch w a s being            sold     for taxes.              A   friend,

however,         s a w t h e l a s t . p u b l i c n o t i c e i n t h e p a p e r and n o t - i -

f i e d t h e owner.

           'The owner went              t o the      county        treasurer's           o f f i c e on
November         15     or     16    to     redeem        his     property.                'The       county-

t r e a s u r e r had     to calculate             the     total      amount d u e and                 could

n o t do it t h a t day.                  Therefore,        t h e owner gave                the county

treasurer         a     blank        check,        good     for      a     sum       not    to        exceed

$5,000,       and       asked       the     treasurer           to    complete             it     for    the

amount n e c e s s a r y t o r e d e e m h i s p r o p e r t y .

           The        owner's        checking           account       contained             $4,442.18.

'The   dctual         amount        due    was a p p r o x i m a t e l y       $4,270.           However,

t h e county t r e a s u r e r included t a x e s due on o t h e r l a n d s t h a t

the     owner          had     sold,        which        brought           the       tax        total     to

$4,885.63.            Thus, t h e o w n e r ' s a c c o u n t had i n s u f f i c i e n t f u n d s

to c o v e r t h e check,            and     the period           f o r redemption expired.

'The o w n e r    then       deposited            $4,300    with         the     court          and    filed

s u i t to annul t h e t a x deed.

           The p r o p e r t y d e s c r i p t i o n u s e d b y t h e c o u n t y t r e a s u r e r

and    the     tax      deed    purchaser           was    an abbreviated d e s c r i p t i o n

p r e p a r e d by and f o r t h e u s e o f t h e c o u n t y t a x a s s e s s o r .                   The

d e s c r i p t i o n does not            indicate       i n which         portion of             a large

t r a c t o f l a n d t h e r a n c h is l o c a t e d .              Yet,       this description

was u s e d      i n t h e county t r e a s u r e r ' s records,                  the treasurer's

certificates            of     tax        sale,     the     treasurer 's             assignment           of

duplicate         certificates             of     tax     s a l e to t h e purchaser,                   pur-

chaser's         not-ice of          application           for       the       tax    deed        and    his

affidavit         of     notice       of     application             for    t a x deed,           the    tax

d e e d i t s e l f , and t h e n o t i c e o f claim o f t a x t i t l e .

           The s o l e i s s u e c o n s i d e r e d i s :           has t h e d e s c r i p t i o n o f

t h e real property d e f i c i e n t ?

           The d e s c r i p t i o n o f t h e r e a l p r o p e r t y u s e d              in the tax

s a l e p r o c e e d i n g s is a s f o l l o w s :

           "Pt.. SE4 l e s s 1.2A t r . i n N2SE4 a n d                              tr.    in
           S2SW4NE4 - S e c . 1 2 , Twp 1 2 S , Rge 4E.
            "W2SE4,    P t . SW4 l e s s 9.79A a n d SW4LVW4, L W ~ S W ~
           less R-W      and t r . H s u b j e c t t o f l o o d r i g h t s -
           Sec.     7, Twp 1 2 S , Rge 5E.

           "NW4NE4, NE4SE4Nv74 w i t h 9.624 a l s o a s s e s s e d t o
           M o n t a n a Power u n d e r f l o o d r i g h t s - S e c . 1 8 ,
           'fwp 1 2 S , Rge 5E."

           The d e s c r i p t i o n    in the       instant     case       is t o o vague t o

a d e q u a t e l y i d e n t i f y t h e l a n d i n q u e s t i o n , and t h e r e f o r e , t h e

description           is    fatally      defective.            See,      Miller        v.    ivIurphy

( 1 9 4 6 ) , 1 1 9 Mont. 393,     1 7 5 P.2d 1 8 2 ; Mary M.         Miller       &   Sons

v.   D a n i e l s ( 1 9 0 7 ) , 47 Wash.        411,    92 P. 268.       Cf   .,     Komadina

v.   Edmondson ( 1 9 7 0 ) , 8 1 N.M. 467,    468 P.2d 632.

           The     notice      of      publication           under    section         15-18-403,

MCA,     was     deficient      .      S e c t ion     15-18-403 ( 2 ) ,       MCA,         provides

t h a t the published              "fiotice of       claim of        a   tax     title"          shall

s e t f o r t h a d e s c r i p t i o n o f any p r o p e r t y claimed.                  A s noted

above,     t h e p r o p e r t y d e s c r i p t i o n used    is v o i d f o r v a g u e n e s s .

Thus,     t h e p u r c h a s e r a l s o h a s f a i l e d t o meet t h e r e q u i r e m e n t s

o f s e c t i o n 15-18-403(2),           MCA.

           S e v e r a l o t h e r i s s u e s have been r a i s e d i n t h i s a p p e a l ,

including        the       const.itutionality           of    s e c t i o n 15-18-403,           iVICA.

However,        the    t.ax d e e d     is v o i d ,     so we       need    not       reach       t.he

remaining i s s u e s .

           Reversed          and    remanded.            The     Dist.rict           Court       shall

cancel t h e t a x deed.
Ne c o n c u r :